In an action to foreclose a mortgage on real property, the appeal is (1) from an order granting a motion to strike out the affirmative defenses contained in appellant’s answer (Rules Civ. Prae., rule 109, subd. 6) and to dismiss the counterclaims contained in said answer (Rules Civ. Prae., rule 109, subd. 5), and (2) from the judgment entered thereon dismissing the counterclaims. Order and judgment unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Present — Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ. [17 Misc 2d 746.]